Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 16, 2014

                                      No. 04-14-00215-CV

    METHODIST HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., L.L.P. d/b/a
    Methodist Children’s Hospital of South Texas, Robert Gonzalez, and Rodney Sheffield,
                                         Appellants

                                                v.

                                        Emily BELDEN,
                                           Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-18164
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       In this accelerated appeal, Appellee’s brief was due to be filed with this court on July 8,
2014. See TEX. R. APP. P. 38.6(b). On July 14, 2014, Appellee filed her motion for a thirty-day
extension of time to file her brief. See id. R. 10.5(b).
       Appellee’s motion is GRANTED IN PART. Appellee must file her brief with this court
by July 28, 2014.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court